UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6076



WADE LEE DAMRON,

                                             Plaintiff - Appellant,

          versus


ROBERT J. MCCABE, Sheriff; M. D. LATNEY,
Director of Norfolk Community Hospital,

                                            Defendants - Appellees,
          and


NORFOLK COMMUNITY HOSPITAL; GAVIN, Assistant
Administrative Director for the Norfolk City
Hospital/Norfolk City Jail; MEDIC TAYLOR,
Medic for Norfolk City Jail; DEPUTY BATES,
Deputy of Norfolk City Jail,
                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-96-228-3)


Submitted:   July 24, 1997                 Decided:   August 6, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Wade Lee Damron, Appellant Pro Se. Jeffrey Robert Dion, HUDGINS,
CARTER & COLEMAN, Alexandria, Virginia; Carolyn Porter Oast,
Deborah Sue Hudler, HEILIG, MCKENRY, FRAIM & LOLLAR, Norfolk,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's
order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A (West Supp. 1997). We have reviewed the record

and the district court's opinion and find that this appeal is friv-

olous. Accordingly, we deny Appellant's motion to appoint counsel

and we dismiss the appeal on the reasoning of the district court.

Damron v. McCabe, No. CA-96-228-3 (E.D. Va. Dec. 23, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2